11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Donna Yarbro, Executrix of the Estate 
of Dani Yarbro, deceased
 
            Appellant
Vs.                  No. 11-05-00107-CV -- Appeal from Taylor County
Leigh Taliaferro, M.D. and 
Gervis Galbraith, M.D.                                   

            Appellees
 
            The parties have filed in this court an agreed motion to dismiss all appeals and cross-appeals. 
The motion is granted, and the appeals and cross-appeals are dismissed.
 
                                                                                                PER CURIAM
 
May 26, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.